DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/528,128 (hereafter ‘128) (reference application) in view of Takeuchi et al. (US 2021/0371792 A1 – hereafter ‘792). Although the claims at issue are not identical, they are not patentably distinct from each other ‘128 discloses a device with a body comprising a membrane positioned between a first microchannel and a second microchannel, wherein a first fluid is applied through the first microchannel and a second fluid is applied through the second microchannel, wherein the first side of the membrane comprises an extracellular matrix composition and hepatocytes, and wherein the second side of the membrane comprises endothelial cells.
‘128 differs from the instant claim regarding the specific membrane
‘792 discloses an artificial tissue perfusion device ([0020]) that for claim 1 includes using a vitrified collagen gel membrane ([0034]) that is being interpreted as being from naturally occurring sources.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the membrane of ‘792 within ‘128 in order to have a biocompatible surface for culturing cells.  The suggestion for doing so at the time would have been in order to seed and culture cells on the membrane ([0035]).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 2, 4-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (US 2014/0038279 A1 – hereafter ‘279) in view of Takeuchi et al. (US 2021/0371792 A1 – hereafter ‘792).
‘279 discloses a system for culturing and maintaining cells, tissues and organoids in vitro (Abstract) that includes the following limitations for claim 1: 
“A microfluidic cell culture”: ‘279 discloses a cell culture system that includes a microfluidic device ([0005]; [0065]).  
“at least one membrane that is naturally derived and comprises vitrified extracellular matrix (ECM) material”: ‘279 discloses a membrane that is coated with a hydrogel, i.e. an extracellular membrane ([0102]).  
“a lower layer comprising a first microchannel on which the at least one membrane is placed”: ‘279 discloses a lower layer with a microchannel (channel 14; Fig. 5; [0070]).  ‘279 discloses a lower layer (layer 206) with a first microchannel (Fig. 5; [0070]).  
“an upper layer comprising a second microchannel, wherein the upper layer is bonded to the lower layer.
For claim 1, ‘279 does not specify that the membrane is solely derived from a naturally occurring and vitrified extracellular matrix material, but does disclose using natural materials within the membrane ([0088]; [0102]).  
‘792 discloses an artificial tissue perfusion device ([0020]) that for claim 1 includes using a vitrified collagen gel membrane ([0034]) that is being interpreted as being from naturally occurring sources.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the membrane of ‘792 within ‘279 in order to have a biocompatible surface for culturing cells.  The suggestion for doing so at the time would have been in order to seed and culture cells on the membrane ([0035]).  
For claim 2, ‘273 discloses using an attachment molecule ([0102]) that is being interpreted as the ECM ligand-specific cell surface receptors.  
For claim 5, the ECM material of ‘279 is within a multilayered microfluidic device (Fig. 5) and is fully capable of mimicking physiological multicellular structures and tissue-tissue interfaces. 
For claim 6, with regards to the process of generating the application-specific membranes, Applicant is reminded that process steps in an apparatus are not accorded patentable weight.  “The patentability of a product does not depend on its method of production”.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)."  Furthermore, the processing steps do not structurally define the instant application over the 
For claims 7 and 9-12, with regards to the process of generating the ECM material, Applicant is reminded that process steps in an apparatus are not accorded patentable weight.  “The patentability of a product does not depend on its method of production”.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)."  Furthermore, the processing steps do not structurally define the instant application over the prior art since the claimed processing steps do not impart a distinctive structural characteristic to the final product.
For claim 4, ‘279 does not specify the membrane is fibrous.  However, ‘972 discloses that that the membrane has a fibrous construction ([0034]) and it would have been obvious to one of ordinary skill in the art using the same reasoning as claim 1.  
For claim 13, ‘279 discloses using collagen ([0102]) where this is being interpreted as collagen type I. 
For claim 14, ‘279 discloses that the membrane can have two layers ([0102]).  
For claim 15, ‘279 discloses seeding cells on one side of the membrane ([0202]).  
For claim 16, ‘279 discloses that the cells are human colon adenocarcinoma cells ([0200]).  
For claim 17, modified ‘279 discloses the membrane and includes cells on both sides of the membrane (Fig. 5; [0064]; [0070]).  
For claim 18, ‘279 discloses that one layer is epithelial cells (Fig. 5; [0070]; [0081]) and the second layer can be lung fibroblast cells ([0204]; [0105]).  
For claims 19 and 20, ‘279 discloses capillary endothelial cells for a second layer, but does not explicitly state that bronchial endothelial cells or primary human lung fibroblasts are used for the first layer.  However, based on the number of cells used within the device of ‘279 ([0105]) the specific type of cell would be a matter of design choice for one of ordinary skill in the art at the time of filing in order to culture cells ([0005]).  
For claim 21, ‘279 discloses that the amount of collagen and Matrigel within the membrane is 50% and 50% (uses a 1:1 ratio; [0102]).  
For claim 22, the membrane of modified ‘279 would intrinsically have a Young’s modulus between 400 kPa and about 600kPa.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-7 and 9-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ingber et al. (US 2011/0250585 A1) discloses a cell culture device with two channels separated by a membrane. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799